ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_03_FR.txt. 28

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

J'ai voté en faveur de l’ordonnance de la Cour, mais j’aimerais expli-
quer ma démarche et mon raisonnement en ce qui concerne la question
juridique de savoir si un Etat qui demande des mesures conservatoires
doit établir prima facie le bien-fondé de sa thèse quant à l’existence du
droit qu’il cherche à sauvegarder par ces mesures.

Les Parties ont engagé la controverse sur cette importante question
(paragraphe 21 de l’ordonnance). Si le Danemark avait raison de pré-
tendre que la Finlande était tenue d’établir prima facie le bien-fondé de sa
thèse en ce qui concerne l’existence du droit qu’elle cherchait à sauvegar-
der par les mesures conservatoires, mais que la Finlande ne l’avait pas fait,
cela suffisait à écarter la demande de la Finlande. La décision de la Cour
est exposée au paragraphe 22 de l’ordonnance. Eu égard aux termes de
cette décision, j'estime nécessaire de présenter ma position. À mon sens, la
Finlande était tenue d’établir prima facie le bien-fondé de sa thèse, c’est-
à-dire de démontrer la possibilité de l’existence du droit de passage spéci-
fique qu’elle revendique à l’égard des navires de forage et des plates-
formes pétrolières dont le tirant d’air dépasse 65 mètres. Si la prétention
du Danemark ne tient pas, c’est, selon moi, parce que la Finlande a effecti-
vement réussi à démontrer cette possibilité.

Le problème est le suivant: est-il loisible à la Cour, par des mesures
conservatoires, d'empêcher un Etat de faire ce qu’il prétend avoir le droit
de faire, sans l'avoir entendu défendre ce droit, ou sans avoir exigé de
l'Etat requérant qu’il démontre au moins la possibilité de l’existence du
droit pour la sauvegarde duquel les mesures sont demandées ? La Cour
ne s’est jamais prononcée sur la question. Quant à la doctrine, elle est
divisée. Par ailleurs, il ne fait pas de doute qu'ici comme dans tant

! Voir, par exemple, Giuseppe Tesauro, « Le misure cautelari della Corte internazio-
nale di Giustizia », Comunicazioni e studi, 1975, vol. 14, p. 897 et suiv.; J. G. Merrills,
« Interim Measures of Protection and the Substantive Jurisdiction of the International
Court», Cambridge Law Journal, 1977, vol. 36, p. 100-102; J. B. Elkind, «The Aegean
Sea Case and Article 41 of the Statute of the International Court of Justice», Revue
hellénique de droit international, 1979, vol. 32, p. 333, et Jerzy Sztucki, Interim Measures
in the Hague Court, 1983, p. 97, 123, 259 et 260; et comparer E. Dumbauld, Interim
Measures of Protection in International Controversies, 1932, p. 160-161; M. H. Mendel-
son, « Interim Measures of Protection in Cases of Contested Jurisdiction », British Year
Book of International Law, 1972-1973, vol. 46, p. 315-316, 321; V.S. Mani, « Notes and
Comments on Interim Measures of Protection: ICJ Practice », Indian Journal of Inter-
national Law, 1973, vol. 13, p. 265 et 272, et, du méme auteur, International Adjudication:
Procedural Aspects, 1980, p. 293.

20
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 29

d’autres domaines il faut faire preuve d’une grande circonspection avant
d’emprunter au droit interne des idées sur ce chapitre.

Indiquer des mesures conservatoires sans obliger l’Etat requérant à
démontrer qu’il existe un fondement défendable à l'existence du droit
qu’il cherche à protéger semblerait difficile à concilier avec le caractère
exceptionnel de cette procédure. C’est là un problème assez délicat,
compte tenu de la nature consensuelle de la compétence de la Cour. Ainsi
que Dumbauld l’a fait observer:

«Les mesures conservatoires sont toujours une voie de recours
exceptionnelle. Elles constituent en effet une dérogation par rapport
à la règle habituelle selon laquelle le plaignant ne peut obtenir ce
qu’il demande tant qu’il n’a pas pleinement établi le bien-fondé de sa
thèse et que tous les arguments et toutes les objections de son adver-
saire n’ont pas été entendus et examinés.» (E. Dumbauld, Interim
Measures of Protection in International Controversies, 1932, p. 184.)

Il n’est pas douteux que c’est à cela que pensait Dumbauld lorsqu'il a
écrit:

«Des mesures conservatoires doivent être indiquées si la Cour
«estime» («considers») que les circonstances l’exigent. Il semble
donc que la seule chose qui soit exigée soit de démontrer prima
facie la probabilité d’un droit et d’un préjudice.» (Ibid., p. 160-161,
par. 9.)

Le caractère exceptionnel des mesures conservatoires, sur lequel
Dumbauld appelle lattention, revêt une signification accrue si on
rappelle qu’il n’a pas encore été établi si la jurisprudence de la Cour
permet d’indemniser une partie de tout préjudice qu’elle aurait subi en se
conformant à une mesure conservatoire dans le cas où il serait finalement
jugé que cette mesure était injustifiée; ce point, qui a été soulevé en
l’espèce, n’a pas appelé de décision et n’est pas encore tranché.

Le facteur peut-être le plus important qui ait contribué à créer l’impres-
sion générale qui sernble se dégager, et qui est sans doute compréhensible,
à savoir que la Cour ne doit pas se demander si l'existence du droit reven-
diqué a été établie prima facie, est la nécessité d’éviter de paraître en quel-
que manière préjuger du fond. Ce danger ne saurait être oublié; il est à
l’évidence d’une importance particulière dans le domaine délicat des
litiges entre Etats. Toutefois, en contrepoids de cette considération, il
importe de rappeler que l’Etat dont on cherche à limiter l’action peut lui-
même avoir intérêt à montrer que l'Etat requérant n’a pas réussi à prouver
la possibilité de l'existence du droit qu’il veut voir protéger: en l’espèce,
par exemple, c’est le Danemark, le défendeur, qui soulève la question de
savoir si le droit revendiqué par la Finlande, le demandeur, existe. Quant à
l'Etat requérant, il peut difficilement s'opposer à l’exigence d’établir la
possibilité de l’existence du droit qu’il revendique, au motif que cela
risquerait de préjuger l'affaire au fond; le fait qu’il aurait eu, par hypo-

21
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 30

thèse, l’occasion de respecter cette exigence suffirait en effet à répondre à
toute objection ainsi motivée. En outre, dans l’évaluation du risque qu'il y
a à préjuger du fond, il faut se rappeler que ce que la Cour examine ce n’est
pas la question de savoir si le droit qu’on cherche à sauvegarder existe
effectivement, mais si l’Etat requérant a démontré une quelconque possi-
bilité de son existence. L'expérience judiciaire générale enseigne que cette
distinction n’est pas artificielle, mais bien réelle. A n’en pas douter, une
décision constatant qu’une telle possibilité existe est à l'évidence loin de
constituer un arrêt provisionnel.

Il est improbable que la Cour soit liée par la seule affirmation de
certains droits, même s’il est manifeste que leur existence est juridique-
ment impossible. Si ce fait est admis, comme il l’est par la Finlande, le
point de vue selon lequel la Cour doit se soucier d’obtenir confirmation
effective de la possibilité de l’existence des droits revendiqués s’en trouve
revigoré ; la mesure dans laquelle cette preuve doit être faite dépend de la
nature et des circonstances de chaque espèce. J’examinerai la question
en me plaçant dans l’hypothèse où l’Etat requérant se trouve également
être le demandeur dans l’affaire principale, comme dans la présente
espèce.

Il semble que la Cour en soit venue à adopter l’usage de vérifier
prima facie sa compétence pour connaître du fond lorsqu'elle décide s’il y
a lieu d’indiquer des mesures conservatoires (voir Essais nucléaires
(Australie c. France), mesures conservatoires, C.I.J. Recueil 1973, p. 101,
par. 13, et p. 102, par. 17; Essais nucléaires (Nouvelle-Zélande c. France),
mesures conservatoires, C.I.J. Recueil 1973, p. 137, par. 14, et p. 138, par. 18;
Personnel diplomatique et consulaire des Etats-Unis à Téhéran, mesures
conservatoires, C.I.J. Recueil 1979, p. 13, par. 15, et p. 14, par. 18 et 20;
Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal), mesures
conservatoires, C.I.J. Recueil 1990, p. 68-69, par. 20 et 22). Il semble égale-
ment établi que le pouvoir de la Cour d’indiquer des mesures conserva-
toires est distinct de sa compétence pour connaitre du fond (voir
Dumbauld, op. cit., p. 165 et 186; M. O. Hudson, The Permanent Court of
International Justice, 1920-1942, New York, 1943, p. 425; Anglo-Iranian
Oil Co., exception préliminaire, C.LJ. Recueil 1952, p. 102 et 103; Interhan-
del, mesures conservatoires, C.I.J. Recueil 1957, p. 118, opinion individuelle
de M. Lauterpacht; S. Rosenne, The Law and Practice of the International
Court, 1965, vol. 1, p. 422 et 423; sir Gerald Fitzmaurice, The Law and
Procedure of the International Court of Justice, 1986, vol. 2, p. 533 et suiv.).
Cela étant, lorsqu’elle examine si elle a, prima facie, compétence pour
connaitre du fond, la Cour ne se demande pas si elle a le pouvoir d’indi-
quer des mesures conservatoires (ce pouvoir reposant sur une autre base),
mais elle se demande plutôt si l’affaire se prête bien à l’exercice de ce
pouvoir. En d’autres termes, la question de savoir si la compétence au
fond existe prima facie se rapporte aux «circonstances », au sens de l’ar-
ticle 41 du Statut (voir M. O. Hudson, « The Thirtieth Year of the World
Court», American Journal of International Law, 1952, vol. 46, p. 22; et
Plateau continental de la mer Egée, mesures conservatoires, C.J. Recueil

22
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 31

1976, p. 15 et 16, opinion individuelle de M. Jiménez de Aréchaga, Prési-
dent, et p. 25, opinion individuelle de M. Mosler).

La compétence au fond n’est cependant qu’un élément que le deman-
deur doit établir pour obtenir gain de cause dans l'instance qu’il a intro-
duite — vérité que ne diminue en rien, à mon sens, l'importance de cet
élément ou le fait qu'il puisse être débattu à titre de question préliminaire.
Si le demandeur ne peut établir prima facie l'existence de la compétence
au fond, cette circonstance montre qu’il n’a aucune chance de succès.
Pourquoi limiter le demandeur à devoir faire la preuve prima facie d’un
seul des éléments qu’il devra établir pour obtenir gain de cause? On
comprend aisément que la preuve de l’existence effective du droit reven-
diqué ne peut faire partie des «circonstances » au sens de l’article 41 du
Statut, mais relève plutôt du fond. Il est moins facile d'admettre la même
affirmation en ce qui concerne l’établissement de la possibilité de l’exis-
tence du droit. Il n’est pas donné à entendre ici que l’Etat requérant doit
prévoir chacune des questions qui peuvent surgir lors de l’examen du fond
et y répondre. La mesure dans laquelle il doit le faire dans chaque cas
dépend de la nature et des circonstances de l’affaire. Ce qui importe, c’est
qu'il présente des éléments suffisants pour prouver la possibilité de l’exis-
tence du droit qu’il cherche à voir sauvegarder. Je ne suis pas certain que
ce point de vue soit nécessairement différent de la position adoptée dans
la déclaration commune de M. Ammoun, Vice-Président, et de MM. Fors-
ter et Jiménez de Aréchaga dans les affaires sur la Compétence en matière
de pêcheries (C.LJ. Recueil 1972, p. 18 et 36). S’il l’est, je me permets
respectueusement de différer d'opinion.

Bien que la Cour n’ait apparemment pas jusqu’à présent eu l’occasion
de répondre de façon définitive à la question examinée ici, il peut être utile
de voir la manière dont cette question a été traitée, à l’occasion, devant la
Cour et, parfois, par la Cour elle-même. Pour résumer, bien que je recon-
naisse que d’autres interprétations des textes ne soient pas exclues, il
semble que dans certaines affaires l'argumentation ait été objectivement
façonnée de manière à prouver ou à réfuter la possibilité de l’existence du
droit revendiqué, même lorsque cet objectif n’était pas explicitement
déclaré.

Dans l’affaire du Statut juridique du territoire du sud-est du Groënland,
M. Adatci, Président, avait effectivement indiqué aux conseils qu’il ne
fallait pas empiéter sur le fond dans l’argumentation sur les mesures
conservatoires (C.P.J.I. série C n° 69, p. 16, 32 et 48). Néanmoins, dans
l'ordonnance qu’elle rendit ultérieurement, la Cour eut l’occasion de faire
remarquer ce qui suit:

«aux termes de l’exposé de M. Steglich-Petersen [conseil du Dane-
mark], «la demande norvégienne qui a pour objet l'indication de
mesures conservatoires ne trouve pas d’appui dans l’article 41 du
Statut et l’article 57 du Règlement» — lesquels ne traitent que de la
préservation des droits de l’une ou de l’autre Partie —, étant donné
que, selon lui, la Norvège n'est bénéficiaire, dans le territoire dont il

23
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 32

s’agit, d’aucun droit susceptible de faire l’objet d’une mesure conser-
vatoire » (C.P.J.I. série A/B n° 48, p. 282).

On aura constaté que, comme dans la présente espèce, c’est l’Etat dont on
cherchait à limiter l’action (à l’époque, comme aujourd’hui, le Danemark)
qui affirmait effectivement que l’État qui demandait des mesures conser-
vatoires n’avait pas réussi à prouver l’existence de droits quelconques qui
fussent susceptibles d’être protégés par de telles mesures. La décision fut
fondée sur d’autres considérations, mais cela n’enlève rien à l’argument
développé ici en ce qui concerne la manière dont le conseil du défendeur
avait compris les exigences de l’affaire.

Il semble justifié de penser que certains aspects de la question juridique
de fond ont été examinés de façon provisoire par la Cour dans l’affaire
de l’Anglo-Iranian Oil Co., mesures conservatoires (C.I.J. Recueil 1951,
p. 92 et 93) et dans les affaires de la Compétence en matière de pêcheries,
mesures conservatoires (C.I.J. Recueil 1972, p. 15 et p. 33) (voir à ce sujet
M. H. Mendelson, «Interim Measures of Protection in Cases of Con-
tested Jurisdiction», British Year Book of International Law, 1972-1973,
vol. 46, p. 316).

Dans l'affaire des Essais nucléaires (Australie c. France), bien qu’elle
n’ait pas comparu, la France avait contesté la position de l’Australie sur le
fond (C.1.J. Recueil 1973, p. 104 et 105, par. 28). Relevant le gant, M. Elli-
cott, Q.C., Solicitor-General d’ Australie, fit ce qu’il décrivit lui-même
comme un «bref exposé général du droit applicable, sur le fond, à la
demande de l'Australie », après quoi il ajouta:

«Cet exposé devrait suffire, selon moi, à montrer le sérieux et le
bien-fondé des arguments invoqués par l’Australie à l’appui de sa
thèse, selon laquelle la poursuite, par la France, d’essais nucléaires
dans le Pacifique Sud n’est pas compatible avec les règles applicables
du droit international.» (C.1J. Mémoires, Essais nucléaires, vol. I,
p. 189.)

Le conseil de l’Australie s’efforçait de combattre la position française jus-
qu’à démontrer que |’ Australie avait bel et bien une position défendable
sur le fond. Certes, il est vrai que la Cour se borna à dire ce qui suit:

«aux fins de la présente procédure, il suffit de noter que les rensei-
gnements soumis à la Cour, y compris les rapports du Comité scienti-
fique des Nations Unies pour l'étude des effets des rayonnements
ionisants présentés entre 1958 et 1972, n’excluent pas qu’on puisse
démontrer que le dépôt en territoire australien de substances
radioactives provenant de ces essais cause un préjudice irréparable à
l'Australie» (C.I.J. Recueil 1973, p. 105, par. 29; voir aussi ibid.
p. 141, par. 30).

La Cour n’a donc pas dit que ce préjudice possible qui serait causé à
l'Australie pouvait violer un droit possible de celle-ci; je ne sous-estime
pas la valeur de ce fait pour mes contradicteurs éventuels. Il semble cepen-

24
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 33

dant quelque peu improbable que la Cour ait pu reconnaître que l’Austra-
lie «puisse » démontrer qu’un préjudice irréparable lui était causé par le
dépôt sur son territoire de substances radioactives provenant des essais
nucléaires français sans en même temps supposer que l’Australie pourrait
également démontrer qu’il existait au moins une possibilité qu’un tel
préjudice viole quelque droit australien. Il est difficile d'imaginer que les
arguments présentés à cet effet par le conseil n’aient pas été présents à
l'esprit de la Cour lorsqu'elle adopta la déclaration citée plus haut et indi-
qua des mesures conservatoires qui touchaient un important programme
de la France.

Dans l'affaire du Plateau continental de la mer Egée, le professeur
O’Connell, parlant au nom de la Grèce, formulait ainsi sa position:
« Nous sommes seulement tenus de démontrer que prima facie la Grèce a
des droits qui sont menacés » (C.I.J. Mémoires, Plateau continental de la
mer Egée, p. 89). Il réitéra cette idée à deux autres reprises (ibid., p. 97
et 115).

On peut également se référer à C.I.J. Mémoires, Personnel diplomatique
et consulaire des Etats-Unis à Téhéran (p. 21 et suiv. et 25 et suiv.) pour une
longue argumentation à l’appui du fond de la demande des Etats-Unis.
Rejetant un argument de l’Iran selon lequel la demande formulée par les
Etats-Unis impliquait «que la Cour ait jugé de la substance même de
l'affaire qui lui [était] soumise », la Cour a déclaré que

«une demande en indication de mesures conservatoires a nécessaire-
ment, par sa nature même, un lien avec la substance de l'affaire puis-
que, comme l’article 41 l’indique expressément, son objet est de
protéger le droit de chacun...» (Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, mesures conservatoires, C.I.J. Recueil 1979,
p. 16, par. 28; les italiques sont de moi).

Bien qu’il n’y eût pas lieu d’en conclure qu’elle rendait une quelconque
décision définitive, la Cour se souciait manifestement d’obtenir confirma-
tion effective de ce qu’elle était fondée à considérer que les droits que l’on
cherchait à faire protéger par des mesures conservatoires existaient bien
au regard du droit international et qu’ils étaient effectivement violés (ibid.,
p. 17-20, par. 34-43). Les circonstances particulières de l’affaire peuvent
expliquer pourquoi la Cour a été si loin dans l’examen du fond, mais le fait
même qu'elle ait examiné le fond semble tenir à des considérations plus
générales, impliquant qu’elle reconnaissait qu’un Etat qui lui demande
d'indiquer des mesures conservatoires doit convaincre la Cour qu’il a une
position défendable pour étayer l’existence des droits qu’il cherche à
protéger en attendant un arrêt définitif.

En l'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), mesures conserva-
toires, la Cour a soigneusement exposé dans son ordonnance les circons-
tances pertinentes, en se référant aux éléments de preuve présentés par le
Nicaragua, et a déclaré:

25
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 34

«Considérant que la Cour dispose de nombreuses informations
sur les faits de la présente espèce, y compris des déclarations offi-
cielles des autorités des Etats-Unis; que la Cour, dans le contexte de
la présente procédure, doit, conformément à l’article 41 du Statut,
examiner si les circonstances portées à son attention exigent l’indica-
tion de mesures conservatoires, mais n’est pas habilitée à conclure
définitivement sur les faits, et que sa décision doit laisser intact le
droit du défendeur de contester les faits allégués et de faire valoir ses
moyens sur le fond» (C.I.J. Recueil 1984, p. 182, par. 31; voir aussi
ibid., p. 181-182, par. 29-30).

Evidemment la Cour ne pouvait pas «conclure définitivement sur les
faits» à ce stade; cependant, il est improbable qu’elle n’ait pas pris
conscience de ce que les «nombreuses informations sur les faits» dont
elle était saisie suffisaient à révéler que le Nicaragua avait au moins une
position défendable pour étayer le fond de sa demande.

On ne saurait imputer automatiquement à la Cour les positions prises
ou adoptées par des conseils, surtout lorsque la Cour ne s’est pas pronon-
cée. Mais on aurait également tort de vouloir comprendre les positions
prises par la Cour en faisant abstraction du contexte de l'argumentation.
Il est bien connu qu'il faut fréquemment se reporter aux arguments des
conseils pour comprendre ce qu’a fait réellement un tribunal.

Je ne dis pas que toutes ces affaires — et elles ne sont pas nombreuses —
vont systématiquement dans le sens de l'interprétation proposée, ni
qu’elles sont toutes également parlantes; et l’on aurait certainement tort
d’exagérer la valeur éventuelle de l’une quelconque d’entre elles à l'appui
de cette interprétation. Mais si l’on considère l’effet cumulatif de ces
affaires, le schéma général de l’argumentation des conseils, comme aussi
la réaction de la Cour à certaines occasions, par exemple dans l’affaire du
Personnel diplomatique et consulaire des Etats-Unis à Téhéran, semble
concorder objectivement avec l'interprétation du droit qu’énongait
M. Anzilotti dans son opinion dissidente en l’affaire de la Réforme agraire
polonaise et minorité allemande, lorsqu'il déclarait :

«Si la summaria cognitio, qui est le propre de ce genre de procé-
dure, permettait de retenir la possibilité du droit revendiqué par le
Gouvernement allemand et la possibilité du danger auquel ce droit
serait exposé, il me serait difficile d’imaginer une demande en indi-
cation de mesures conservatoires plus juste, plus opportune, plus
appropriée que celle dont il s’agit.» (C.PJ.I. série A/B n° 58, p. 181,
les mots sont en italiques dans l'original.)

Cette déclaration a été invoquée par des conseils dans deux affaires
ultérieures (voir C.I.J. Mémoires, Anglo-Iranian Oil Co. (mesures conser-
vatoires), p. 415-416, sir Frank Soskice, Q.C., et C.I.J. Mémoires, Compé-

26
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 35

tence en matière de pêcheries (mesures conservatoires), vol. I, p. 99-100, sir
Peter Rawlinson, Q.C.). Dans la dernière affaire, le conseil observait:

«M. Anzilotti, à la suite d’un examen préliminaire de cette affaire,
et tenant compte seulement de la possibilité d’un danger possible
pour un droit possible du demandeur, était disposé à ordonner au
défendeur de suspendre un vaste programme de réforme agraire
entrepris sur son propre territoire. » (Jbid., p. 100.)

M. Anzilotti y était effectivement disposé, mais seulement, comme le
reconnaissait le conseil, s’il était convaincu de la «possibilité du droit
revendiqué par le Gouvernement allemand et [de] la possibilité du danger
auquel ce droit serait exposé». Sans ce minimum d’assurance, il n’aurait
guère pu aller jusqu’à être disposé à «ordonner au défendeur de sus-
pendre un vaste programme de réforme agraire entrepris sur son propre
territoire ».

On conçoit mal comment il pourrait en aller autrement s’agissant du
vaste programme de construction entrepris sur le territoire du défendeur
en l'espèce. La Cour aurait-elle vraiment pu arrêter la construction d’un
projet de plusieurs milliards de dollars, entrepris par le défendeur sur son
propre territoire, sans s'assurer d’abord que l'Etat requérant pouvait au
moins démontrer la possibilité de l'existence du droit qu’il cherchait à
faire protéger ? Il me semble que seule l'autorité juridique la plus claire et
la plus convaincante pouvait obliger la Cour à admettre qu’elle pouvait le
faire légitimement. Or, à mon avis, il n'existe dans la doctrine publiée à ce
sujet aucune autorité ayant pareille force. Je ne vois certainement rien
dans les «circonstances » de l’affaire qui aurait pu amener la Cour à agir
de cette façon. Quant à l’urgence, elle peut justifier que l’on applique de
façon sommaire ce qui me semble être une exigence ancrée dans un prin-
cipe fondamental — mais non qu’on y passe outre.

Le fait que la Cour se soit réservé le droit, en vertu de l’article 75 de son
Règlement, d’exercer le pouvoir que lui donne le Statut d’indiquer
d'office des mesures conservatoires, ne semble pas suffisant pour laisser
entendre que la Cour peut exercer ce pouvoir sans d’abord examiner s’il y
a une quelconque possibilité que le droit que l’on cherche à protéger
existe.

Je puis ajouter que tout en appréciant sa valeur, je ne suis pas convaincu
par l'argument selon lequel demander une preuve prima facie de l’exis-
tence possible du droit que l’on cherche à protéger ferait double emploi
avec l'examen du fond. Cela pourrait être le cas si l’Etat requérant était
tenu de répondre à chaque question susceptible de se poser dans l’examen
du fond. Or, nous l’avons vu, il n’en est pas ainsi, puisqu'il suffit de
présenter assez d'éléments pour montrer la possibilité de l’existence du
droit que l’on fait valoir. En l’espèce, par exemple, il suffit, à mon avis, que
le Danemark admette que la Finlande a un droit de passage par le Grand-
Belt; que le Danemark ait eu connaissance de ce que, de 1972 à ce jour, la
Finlande a fait passer en tant que de besoin par le Grand-Belt plusieurs
navires de forage et plates-formes pétrolières d’un tirant d’air dépassant

27
PASSAGE PAR LE GRAND-BELT (OP. IND. SHAHABUDDEEN) 36

65 mètres; et que, en pleine connaissance de ce fait, le Danemark ne se soit
jamais opposé à leur passage et ne s’y oppose toujours pas, comme d’ail-
leurs il l’a affirmé à l'audience. La possibilité, ainsi indiquée, de l’exis-
tence du droit revendiqué peut éventuellement être infirmée par d’autres
circonstances; mais cela relève du fond.

La formule de M. Anzilotti, évoquée ci-dessus, semble moins suscep-
tible de créer un risque de préjuger du fond que la vérification prima facie
telle qu’elle est couramment comprise; et je la préfère. Je crois cepen-
dant qu’il n’est pas nécessaire de s’attarder aux distinctions subtiles que
connaît le droit interne dans ce domaine; et que par conséquent, pour les
besoins des litiges internationaux, cela revient en substance au même de
parler de vérifier le fondement prima facie, ou de vérifier si la question à
juger est sérieuse! ou encore de vérifier s’il existe un danger possible pour
un droit possible.

Ma conclusion est qu’un Etat qui demande des mesures conservatoires,
comme la Finlande, est tenu d’établir l’existence possible des droits qu’il
cherche à faire protéger au sens où M. Anzilotti disait que la Cour tenait
compte, par summaria cognitio, de «la possibilité du droit revendiqué ... et
[de] la possibilité du danger auquel ce droit serait exposé»; à mon avis, on
ne peut pas sérieusement arguer du contraire après l’affaire du Personnel
diplomatique et consulaire des Etats-Unis à Téhéran. Quoi qu'il en soit,
pour les raisons indiquées ci-dessus, je crois que la Finlande a établi cette
possibilité. C’est pour d’autres motifs que sa demande n’est pas accep-
table.

(Signé) Mohamed SHAHABUDDEEN.

! Une juridiction nationale a adopté un moyen revisé pour déterminer si la question à
juger est sérieuse; ce moyen ne semble pas avoir entièrement remplacé la vérification
prima facie et des doutes ont été exprimés sur le point de savoir si les résultats obtenus
sont très différents (voir The Supreme Court Practice, 1991, Londres, 1990, vol. 1,
première partie, ordonnance 29/1/2, p. 498; American Cyanamid Co. v. Ethicon Ltd.
[1975] AC 396 HL; Fellowes and Son v. Fisher[1976] 1 QB 122 CA; N.W.L. Lid. v. Woods
[1979] 3 All ER 614 HL; Duport Steels Ltd. v. Sirs [1980] 1 All ER 529 HL; et Cayne v.
Global Natural Resources Ltd. [1984] 1 All ER 225 CA).

28
